Citation Nr: 1429493	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This matter was previously before the Board in May 2012 at which point it was remanded for further development.  The matter has been returned to the Board for additional appellate review.

The Board has reviewed the Virtual VA electronic claims file associated with the Veteran's claim to ensure a complete review of all evidence.

The Board notes that in an August 2012 telephone conversation with a representative of the Appeals Management Center (AMC), the Veteran noted that he would like to withdraw his claim for entitlement to a TDIU.  The AMC sent the Veteran a letter with a withdrawal of appeal form for his consideration.  The letter noted that if the Veteran did not respond within 30 days, the AMC would continue to process his appeal with the evidence of record.  The Veteran did not respond to the withdrawal of appeal letter.  Accordingly, the Board has jurisdiction over the issue on appeal.


FINDING OF FACT

The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to a TDIU is being granted in full.  Thus, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 and the VA's duties to notify and assist have been satisfied concerning this appeal.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Veteran filed a claim for entitlement to a TDIU in February 2008.  He has reported that he is prevented from securing and maintaining substantially gainful employment because of his service-connected posttraumatic stress disorder (PTSD) with abdominal pain, which is rated at 70 percent disabling.  

The Veteran is only service-connected for PTSD with abdominal pain.  As the Veteran's service-connected disability is rated at 60 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

In his February 2008 application for a TDIU, the Veteran reported that the highest education he had completed was high school.  He reported that he had been employed working as a pulper operator for Ahlstrom from September 2003, shortly after his separation from active duty service, until January 2008.  He reported that in March 2007 he "went out on short term disability," which supplemented the hours that he was able to work to fulfill a 40 hour work week from March 2007 to September 2007.  He reported applying for long term disability, which was denied because the policy excluded any kind of illness deemed "to be caused by war in any way."  The Veteran also reported that he attempted to return to work full-time in the shipping department, which then "failed miserably."  He reported that he was unable to maintain gainful employment at Ahlstrom due to "PTSD, debilitating abdominal pain, chronic joint pain that prohibits normal use of my hands, a myriad of unidentified 'allergies,' headaches, unidentified kidney pain and recurring chest pain."  

The Veteran also submitted a completed request for employment information in connection with claim for disability benefits form from Ahlstrom Nonwovens LLC.  The Benefits/HR Administrator confirmed that the Veteran worked at Ahlstrom from September 2003 to January 2008 as a pulper operator.  She reported that the Veteran lost 840 hours of work during the last year due to his disability.  She noted that he was temporarily assigned to other duties and was granted a reduction in total weekly hours as business needs allowed.  She also noted that the Veteran resigned in January 2008 due to the inability to perform job tasks due to disability.    

In June 2009, the Veteran submitted a letter from a private doctor that noted that he "continues to experience daily problems that interfere with his ability to steadily work regular hours."  The private doctor referenced problems in addition to the Veteran's service-connected PTSD and abdominal pain.  

In February 2010 VA treatment records the Veteran noted that he was enrolled in community college and that he did not like school and "as a result not doing well."  He reported that he did not "feel that he couldn't do the work just that he didn't care."  The examiner continued the diagnosis of PTSD.  The Veteran also reported in treatment records that he left his position at the paper mill because of the severity of his abdominal pain.

In April 2010, the Veteran was afforded a VA PTSD examination.  The examiner interviewed the Veteran and recited his reported history.  The Veteran reported that he had to quit his job because of pain in his hands and abdomen.  He reported that after he was denied TDIU benefits he returned to school because he thought it was important to "adapt his life due to the constraints of his physical condition."  He stated that he began community college full-time and had almost completed his associates degree in general studies.  After that he hoped to transfer to a four year college.  The Veteran reported continuous pain in his abdomen.

After a mental status examination, the examiner noted that the Veteran has significant difficulties related to his chronic pain in his abdomen and hands.  The examiner noted that the Veteran appeared to have significant improvement in functioning, occupational and social relationships related to his PTSD symptoms.  However, the examiner also noted that the "Veteran became somewhat tearful and expressed distraught for the VA not recognizing the extent of his chronic pain and continually attributing it to his PTSD."  The examiner diagnosed PTSD and "pain disorder associated with both psychological factors and a general medical condition."  

The Board notes that in an earlier December 2006 VA examination report and addendum opinion, a VA examiner opined that "the Veteran's abdominal pain is a psychosomatic manifestation of anxiety and PTSD."  

In a May 2010 rating decision, the VA RO proposed to decrease the Veteran's rating for PTSD from 70 percent disabling to 50 percent disabling.  

In response, the Veteran's physician at the VA treatment facility provided a medical opinion regarding the Veteran's PTSD symptoms.  Dr. R.D. noted that he would "see this patient on a regular basis and a review of his record indicates to me that he is still very disabled both mentally and physical due to his PTSD."  Dr. R.D. noted that in addition to chronic PTSD complaints, the Veteran also suffers from "numerous somatic complaints most likely related to his PTSD and is very incapacitated by them."  Dr. R.D. also noted that outside medical records "indicate that they also feel his physical complaints have a significant mental health component."  

In a June 2010 rating decision, the VA RO continued the Veteran's 70 percent rating for PTSD with chronic abdominal pain.  

In a May 2012 Board decision, the Board remanded for further development.  The Board directed the RO/AMC to contact the Veteran and ask for any additional evidence or treatment records not of record, in order to determine if the Veteran was still in school or working, and to afford the Veteran an additional VA examination in which the examiner would opine as to whether the Veteran's service-connected disabilities are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.

The AMC requested additional information from the Veteran, but the Veteran did not respond.  The Veteran was also scheduled for a VA examination, but he did not appear.  There is nothing in the record indicating why the Veteran did not appear at his VA examination.  There is also nothing in the record confirming that the Veteran was notified of the time and place of the VA examination.  

When contacted via telephone, the Veteran apparently stated that he would like to withdraw his claim.  The AMC did not schedule the Veteran for another VA examination.  However, as noted above, when provided with a withdrawal form, the Veteran did not respond that he wanted to withdraw his claim.  As there is equivocal evidence as to whether the Veteran wished to withdraw his claim, the Board will not penalize the Veteran for failing to appear at the VA examination. 

The Board also notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  

Accordingly, the Board will proceed with a determination, even though the Veteran was not afforded an additional VA examination. 

In light of the Veteran's occupational background and functional limitations, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

The Board notes that the Veteran has reported that he is enrolled in community college.  However, the Board also notes that he has reported in treatment records that he does not like the classes and does not seem to care, and "as a result not doing well."  The Veteran's symptoms have also been attributed to his diagnosis of PTSD.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran's school attendance does not weigh again his claim for a TDIU.

Similarly, the Board notes that the Veteran reported that was forced to leave his work in the paper mill because of his PTSD, abdominal pain, and a variety of other illnesses.  Based on consistent reports in treatment records, however, the Board finds that the Veteran's abdominal pain was the primary reason for his inability to work and that the Veteran's abdominal pain has been directly linked to his PTSD.  Further, the Board notes that his VA treatment provider has linked "numerous somatic complaints" to his PTSD and has noted that the Veteran "is very incapacitated by them."  Therefore, once again giving the Veteran the benefit of the doubt, the Board will find that the Veteran is unable to obtain and maintain any form of substantially gainful employment due to his service-connected PTSD and other related somatic complaints including abdominal pain associated therewith.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


